COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              FOOD LION, LLC AND
               DELHAIZE AMERICA, INC.
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0323-14-2                                            PER CURIAM
                                                                                     JUNE 24, 2014
              TIMOTHY GORDE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brian A. Richardson; Lindsey A. Strachan; McCandlish Holton, PC,
                               on briefs), for appellants.

                               (Timothy Gorde, pro se, on brief).


                     Food Lion, LLC and Delhaize America, Inc. appeal a decision of the Workers’

              Compensation Commission finding that Timothy Gorde sustained a compensable injury arising

              out of his employment and was entitled to lifetime medical benefits and temporary total

              disability benefits. We have reviewed the record and the commission’s opinion and find that this

              appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

              final opinion. See Gorde v. Food Lion, LLC, VWC File No. VA00000251540 (Jan. 24, 2014).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.